Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

CROSS-LICENSE AGREEMENT

 

This Cross-License Agreement is made by and between OncoSec Medical Incorporated
(“ONCSD”), a Nevada corporation, with its principal place of business at 8th
Floor - 200 Virginia Street, Reno NV 89501, and Inovio Pharmaceuticals, Inc.
(“INO”), a Delaware corporation, with its principal place of business at 1787
Sentry Parkway West, Building 18, Suite 400, Blue Bell, PA 19422.

 

WHEREAS, ONCSD owns or controls certain intellectual property related to
electroporation facilitated delivery of chemotherapeutic agents, or nucleic
acids encoding cytokines for use as active agent only, into tumors and/or
surrounding tissue (or tumor margin tissue) in humans for the treatment and
diagnosis of benign and malignant tumors, and wishes to provide a license
thereunder to INO;

 

WHEREAS, INO owns or controls certain intellectual property related to various
electroporation devices and their use, and wishes to provide a license
thereunder to ONCSD; and

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereby agree as follows:

 

1.       DEFINITIONS

 

1.1           AFFILIATE means any corporation, firm, limited liability company,
partnership, or other entity that directly or indirectly controls, or is
controlled by, or is under common control with a Party to this AGREEMENT. For
the purpose of this definition, “control” means ownership, directly or through
one or more AFFILIATES, of fifty percent (50%) (or such lesser percentage which
is the maximum allowed to be owned by a foreign entity in a particular
jurisdiction) or more of the shares of stock entitled to vote for the election
of directors in the case of a corporation, or fifty percent (50%) (or such
lesser percentage which is the maximum allowed to be owned by a foreign entity
in a particular jurisdiction) or more of the equity interests in the case of any
other type of legal entity, or status as a general partner in any partnership,
or any other arrangement whereby a Party controls or has the right to control
the board of directors or equivalent governing body of a corporation or other
entity.

 

1.2           AGREEMENT means this Cross-License Agreement made by and between
OncoSec Medical Incorporated (“ONCSD”) and Inovio Pharmaceuticals, Inc. (INO),
including any recitals and Schedules to this agreement, as amended, supplemented
or restated from time to time.

 

1.3           EFFECTIVE DATE means the date on which ONCSD and INO have both
fully executed this AGREEMENT.

 

1.4           EXCLUDED PROCEEDS means all proceeds reasonably and fairly
attributable to bona fide [*****]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

[*****]

 

1.5           FAIR MARKET VALUE means the cash consideration which ONCSD or a
sublicensee thereof would realize from an unaffiliated, unrelated buyer in an
arm’s length sale of an identical item sold in the same quantity and at the same
time and place of the transaction.

 

1.6           INO FIELD means the use of electroporation to deliver genes and/or
nucleic acids, outside of those encoding cytokines as active agent only.

 

1.7           INO PATENT RIGHTS means the rights conferred by the patents listed
in Appendix B, including rights to any continuation, continuation-in-part,
divisional, renewal, reissue, reexamination, derivative, and foreign counterpart
patents thereof.

 

1.8           NET SALES means the gross amount invoiced for SALES, less
qualifying costs directly attributable to such SALES and actually identified on
the invoice and borne by ONCSD or its sublicensee(s).  Such qualifying costs
shall be limited to the following:

 

1.8.1        [*****]

 

1.8.2        [*****]

 

1.8.3        [*****]

 

1.8.4        [*****]

 

1.8.5        [*****]

 

For clarity, NET SALES shall specifically exclude all EXCLUDED PROCEEDS.

 

1.9           ONCSD FIELD means the use of electroporation to facilitate
delivery of chemotherapeutic agents, or nucleic acids encoding cytokines for use
as active agent only, into tumors and/or surrounding tissue (or tumor margin
tissue) in humans for the treatment and diagnosis of benign and malignant
tumors.

 

1.10         ONCSD PATENT RIGHTS means the rights conferred by the patents
listed in Appendix A, including rights to any continuation,
continuation-in-part, divisional, renewal, reissue, reexamination, derivative,
and foreign counterpart patents thereof.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

1.11         PATENTS mean any U.S. and foreign patents, patent applications, and
provisional patent applications; U.S. and foreign patents issued from such
applications and from any divisional, continuations, or continuations-in-part;
reexamination, derivative, and any renewals or reissues thereof.

 

1.12         SALE means any bona fide transaction for which consideration is
received or promised for the sale, use, lease, transfer or other disposition of
SECTA TECHNOLOGY to an unrelated third party. A SALE of SECTA TECHNOLOGY shall
be deemed completed at the time ONCSD or its sublicensee receives payment for
such SECTA TECHNOLOGY.

 

1.13         SECTA shall mean electroporation facilitated delivery of
chemotherapeutic agents, or nucleic acids encoding cytokines for use as active
agent only, into tumors and/or surrounding tissue (or tumor margin tissue) in
humans for the treatment and diagnosis of benign and malignant tumors.

 

1.14         SECTA BUSINESS shall mean:

 

1.14.1      any products or services that are made or designed from or with the
aid of the SECTA Technology; or

 

uses of  the SECTA Technology.

 

1.15         SECTA TECHNOLOGY means all SECTA related technologies, inventions,
arts, processes, business methods, developments, patent rights, know-how,
registrations, applications for registration, data, information (financial or
otherwise), products, devices, documentation, engineering and quality
documentation, moulds, machinery, diagrams, and inventory and other
intellectual, industrial, tangible or intangible property relating primarily to
the Field of Use, whether or not patented or the subject of a patent
application, including all trademarks, brands and know-how.

 

2.             LICENSE GRANT

 

2.1           ONCSD hereby grants to INO a fully paid up, exclusive, worldwide
license in the INO FIELD under the ONCSD PATENT RIGHTS (the “ONCSD LICENSE”).

 

2.2           INO hereby grants to ONCSD a non-exclusive, worldwide license in
the ONCSD FIELD under the INO PATENT RIGHTS (the “INO LICENSE”).

 

3.             FEES AND ROYALTIES

 

3.1           Fees

 

3.1.1        INO Fees

 

3.1.1.1       For avoidance of doubt, INO does not owe ONCSD any upfront fees
[*****] in exchange for the ONCSD LICENSE.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

3.1.1.2       ONCSD Fees

 

3.1.1.3       For avoidance of doubt, ONCSD does not owe any upfront fees
[*****] in exchange for the INO LICENSE.

 

3.1.1.4       ONSC shall pay to INO [*****] of any fee or payment in cash or
equity that ONSC receives in return for a sublicense to a third party of the INO
PATENT RIGHTS, but excludes any amounts received by ONSC as a form of investment
or financing.

 

3.1.1.5       ONCSD shall pay and/or reimburse INO for any amounts [*****] that
is a direct result of this non-exclusive license to ONCSD.

 

3.2           Royalties

 

3.2.1        INO Royalties

 

3.2.1.1       For avoidance of doubt, INO does not owe ONCSD any royalty fees in
exchange for the ONCSD LICENSE.

 

3.2.2        ONCSD Royalties

 

3.2.2.1       In exchange for the INO LICENSE, ONCSD shall pay to INO a royalty
of [*****] on NET SALES of SECTA BUSINESS.

 

3.3           Currency, Payment Method.

 

3.3.1        All dollar amounts referred to in this AGREEMENT are United States
dollars.  All payments to INO under this AGREEMENT shall be made in United
States dollars by check payable to “Inovio Pharmaceuticals.”

 

3.3.2        Amounts that are not paid when due shall accrue interest from the
due date until paid, at a rate equal to [*****] per month (or maximum allowed by
law, if less).

 

4.             CONFIDENTIALITY

 

4.1           CONFIDENTIAL INFORMATION means and includes all technical and
business information, plans, inventions, developments, discoveries,
improvements, software, know-how, procedures, methods, techniques, formulae,
data, processes, studies, and other proprietary ideas, whether or not patentable
or copyrightable, that a party hereto identifies as confidential or proprietary
at the time it is delivered or communicated to the other party hereto, or any
other information that should reasonably be recognizable by its nature to be
confidential or trade secret information of a party (including, without
limitation, information respecting such party’s business plans, sales and sales
methods, customers and prospective customers). CONFIDENTIAL INFORMATION should
be in writing and marked confidential or, if oral, should be reduced to writing
within two weeks of disclosure and marked confidential.

 

--------------------------------------------------------------------------------


 

4.2           Each party shall maintain in confidence and not disclose to any
third party any CONFIDENTIAL INFORMATION of the other party for the term of this
AGREEMENT and for five (5) years thereafter.  Each party shall ensure that its
employees have access to CONFIDENTIAL INFORMATION of the other party only on a
need-to-know basis, and are obligated to abide by such party’s obligations under
this AGREEMENT.  The foregoing obligation shall not apply to the below
exceptions:

 

4.2.1        information that is known to the receiving party prior to the time
of disclosure, and was not received directly or indirectly from the disclosing
party hereunder in violation of a confidentiality obligation, unless received
subject to non-disclosure and non-use obligations, or independently developed by
or for the receiving party, without exposure to or benefit of the disclosing
party’s CONFIDENTIAL INFORMATION, in each case, to the extent evidenced by
written records;

 

4.2.2        information disclosed to the receiving party, without restriction,
by a third party that has a right to make such disclosure;

 

4.2.3        information that was or becomes patented, published or otherwise
part of the public domain as a result of acts by the disclosing party or a third
person developing or obtaining such information as a matter of right; and

 

4.2.4        information which the disclosing party permits, in writing, the
receiving party to publicly disclose.

 

4.3           If a receiving party is required to disclose any of the disclosing
party’s CONFIDENTIAL INFORMATION by order of a governmental authority or a court
of competent jurisdiction; the receiving party shall timely inform its
disclosing party, reasonably cooperate at the disclosing parties expense with
any reasonable action the disclosing party takes to attempt to obtain
confidential treatment of such information by the authority or court, and limit
its disclosure of such information to the extent practical.

 

5.             TERM AND TERMINATION

 

5.1           This AGREEMENT, unless sooner terminated as provided in this
AGREEMENT, shall terminate upon the earlier of: (a) the expiration or
abandonment of the last patent that is either a patent of INO PATENT RIGHTS or
ONCSD PATENT RIGHTS; or (b) twenty (20) years after the EFFECTIVE DATE.

 

5.2           ONCSD may terminate this AGREEMENT upon thirty (30)-days written
notice to INO; and by completing all the following:

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SEC.

 

5.2.1        ceasing to make, have made, use, import, sell and offer for sale
all products or services covered by the INO PATENT RIGHTS;

 

5.2.2        terminating all sublicenses relating to the INO PATENT RIGHTS, and
causing all sublicensees to cease making, having made, using, importing, selling
and offering for sale all products and services covered by the INO PATENT
RIGHTS; and

 

5.2.3        paying all monies owed to INO under this AGREEMENT.

 

5.3           INO may terminate this AGREEMENT upon thirty (30)-days written
notice to ONCSD; and by completing all the following:

 

5.3.1        ceasing to make, have made, use, import, sell and offer for sale
all products or services covered by the ONCSD PATENT RIGHTS; and

 

5.3.2        terminating all sublicenses relating to the ONCSD PATENT RIGHTS,
and causing all sublicensees to cease making, having made, using, importing,
selling and offering for sale all products and services covered by the ONCSD
PATENT RIGHTS.

 

5.4           ONCSD may terminate this AGREEMENT, upon ten (10)-days written
notice to INO, if any of the following events of default occur:

 

5.4.1        INO experiences a Trigger Event (defined in Section 5.6, below);

 

5.4.2        INO materially breaches this AGREEMENT and does not cure the
material breach within thirty (30) days after written notice of such material
breach.

 

5.5           INO may terminate this AGREEMENT, upon ten (10)-days written
notice to ONCSD, if any of the following events of default occur:

 

5.5.1        ONCSD is more than [*****] late in paying INO any royalties,
expenses or any other monies due under this AGREEMENT and ONCSD does not
immediately pay INO in full any amounts due upon written demand; or

 

5.5.2        ONCSD experiences a Trigger Event (defined in Section 5.6, below);

 

5.5.3        subject to 5.5.1, ONCSD materially breaches this AGREEMENT and does
not cure the material breach within thirty (30) days after written notice of
such material breach.

 

5.6           “Trigger Event” means any of the following:

 

5.6.1        If a Party:

 

--------------------------------------------------------------------------------


 

5.6.1.1       becomes insolvent, bankrupt or generally fails to pay its material
debts as such debts become due;

 

5.6.1.2       is adjudicated insolvent or bankrupt; admits in writing its
inability to pay its debts; or shall suffer a custodian, receiver or trustee for
it or substantially all of its property to be appointed and, if appointed
without its consent, is not discharged within thirty (30) days of such
appointment; or

 

5.6.1.3       makes an assignment for the benefit of creditors; or suffers
proceedings under any law related to bankruptcy, insolvency, liquidation or the
reorganization, readjustment or the release of debtors to be instituted against
it and, if contested by it, not dismissed or stayed within thirty (30) days;

 

5.6.2        If proceedings under any United States law related to bankruptcy,
insolvency, liquidation, or the reorganization, readjustment or the release of
debtors are instituted or commenced by such Party;

 

5.6.3        If any order for relief is entered relating to any of the
proceedings described in Section 5.6;

 

5.6.4        If such Party shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; or

 

5.6.5        If such Party shall, by any act or failure to act, indicate its
consent to, approval of or acquiescence in any of the proceedings described in
Section 5.6.

 

5.7           Upon and after any termination of this AGREEMENT, ONCSD and any
sublicensee thereof shall refrain from further manufacture, sale, marketing,
importation and/or distribution of any product or service covered by the INO
PATENT RIGHTS, and INO and any sublicensee thereof shall refrain from further
manufacture, sale, marketing, importation and/or distribution of any product or
service covered by the ONCSD PATENT RIGHTS.

 

5.8           Upon termination of this AGREEMENT, each (receiving) party shall,
at the other (disclosing) party’s request, return to the other party all
CONFIDENTIAL INFORMATION (except for one copy for archival purposes, to the
extent required by law) of the other party provided hereunder.

 

5.9           Each party’s obligation to pay all monies owed and accruing as of
the date of termination under this AGREEMENT shall survive termination of this
AGREEMENT.

 

--------------------------------------------------------------------------------


 

6.             IMPROVEMENTS TO INVENTIONS

 

6.1           When an improvement to the INO PATENT RIGHTS is conceived or
reduced to practice by ONCSD and/or its sublicensee(s), ONCSD and/or its
sublicense(s) hereby assign their entire right, title and interest in such
improvement to INO.  Furthermore, ONCSD and/or sublicense(s) agree to cooperate
with INO in obtaining patent protection to such improvement at INO’s cost,
including but not limited to the execution of any and all lawful papers in the
U.S. and foreign patent offices.  INO hereby grants ONCSD a license in ONCSD
FIELD to such improvements and under any resulting patents related to such
improvement under similar terms as that provided for INO PATENT RIGHTS under
this AGREEMENT.

 

6.2           When an improvement to the ONCSD PATENT RIGHTS is conceived or
reduced to practice by INO and/or its sublicensee(s), INO and/or its
sublicense(s) hereby assign their entire right, title and interest in such
improvement to ONCSD.  Furthermore, INO and/or sublicense(s) agree to cooperate
with ONCSD in obtaining patent protection to such improvement at ONCSD’s cost,
including but not limited to the execution of any and all lawful papers in the
U.S. and foreign patent offices.  ONCSD hereby grants INO a license in INO FIELD
to such improvements and under any resulting patents related to such improvement
under similar terms as that provided for ONCSD PATENT RIGHTS under this
AGREEMENT.

 

7.             INFRINGEMENT AND LITIGATION

 

7.1           INO and ONCSD are responsible for notifying each other promptly of
any known or suspected infringement of ONCSD PATENT RIGHTS and INO PATENT
RIGHTS, respectively, which may come to their attention after the EFFECTIVE
DATE.  INO and ONCSD shall consult one another in a timely manner concerning an
appropriate response to the infringement.

 

7.2           ONCSD may prosecute infringement of the INO PATENT RIGHTS at its
own expense.  ONCSD shall not settle or compromise any such suit in a manner
that imposes any obligations or restrictions on INO or grants any rights to the
INO PATENT RIGHTS, without INO’s prior written permission.  Financial recoveries
from any such litigation will first be applied to reimburse ONCSD for its
litigation expenditures with additional recoveries being paid to ONCSD, subject
to lost royalty due INO based on such infringement.

 

7.3           INO may prosecute infringement of the ONCSD PATENT RIGHTS at its
own expense.  INO shall not settle or compromise any such suit in a manner that
imposes any obligations or restrictions on ONCSD or grants any rights to the
ONCSD PATENT RIGHTS, without ONCSD’s prior written permission.  Financial
recoveries from any such litigation will first be applied to reimburse INO for
its litigation expenditures with additional recoveries being paid to INO,
subject to lost royalty due ONCSD based on such infringement.

 

7.4           ONCSD’s rights under Section 7.2 are subject to the continuing
right of INO to intervene at INO’s own expense and join ONCSD in any claim or
suit for infringement of the INO PATENT RIGHTS.  Any consideration received by
INO or ONCSD in settlement of any claim or suit shall be shared between INO and
ONCSD in proportion with each party’s share of the litigation expenses
reasonably incurred in such infringement action.

 

--------------------------------------------------------------------------------


 

7.5           INO’s rights under Section 7.3 are subject to the continuing right
of ONCSD to intervene at ONCSD’s own expense and join INO in any claim or suit
for infringement of the ONCSD PATENT RIGHTS.  Any consideration received by INO
or ONCSD in settlement of any claim or suit shall be shared between INO and
ONCSD in proportion with each party’s share of the litigation expenses
reasonably incurred in such infringement action.

 

7.6           If ONCSD fails to prosecute any material infringement of INO
PATENT RIGHTS, INO may prosecute such material infringement at its own expense. 
In such event, financial recoveries will be entirely retained by INO.

 

7.7           If INO fails to prosecute any material infringement of ONCSD
PATENT RIGHTS, ONCSD may prosecute such material infringement at its own
expense.  In such event, financial recoveries will be entirely retained by
ONCSD.

 

7.8           In any action to enforce any of the INO PATENT RIGHTS, or the
ONCSD PATENT RIGHTS, either party, at the request and reasonable expense of the
other party, shall cooperate to the fullest extent reasonably possible.  This
provision shall not be construed to require either party to undertake any
activities, including legal discovery, at the request of any third party, except
as may be required by lawful process of a court of competent jurisdiction.

 

7.9           INO agrees and covenants not to sue ONCSD for patent infringement
for ONCSD’s practice in the ONCSD FIELD based on patents owned or controlled
(having rights to sue) by INO other than the INO PATENT RIGHTS provided ONCSD
has not breached any of its obligations under this Agreement. However, in
return, ONCSD agrees not to challenge the validity, ownership, inventorship, or
other related right associated with a INO owned or licensed patent.

 

7.10         ONCSD agrees and covenants not to sue INO for patent infringement
for INO’s practice in the INO FIELD based on patents owned or controlled (having
rights to sue) by ONCSD other than the ONCSD PATENT RIGHTS provided INO has not
breached any of its obligations under this Agreement. However, in return, INO
agrees not to challenge the validity, ownership, inventorship, or other related
right associated with a ONCSD owned or licensed patent.

 

8.                                       REPRESENTATIONS AND WARRANTIES;
DISCLAIMER OF ADDITIONAL WARRANTIES; INDEMNIFICATION

 

8.1           INO represents and warrants to ONCSD that to its knowledge as of
the date hereof:

 

8.1.1        INO has the full authority to execute and deliver this AGREEMENT.

 

--------------------------------------------------------------------------------


 

8.1.2        No material claim by any third party contesting the validity,
enforceability, licensability, use or ownership of any of such INO PATENT RIGHTS
has been made, is currently outstanding or is threatened against INO.

 

8.1.3        No loss or expiration of any part of the INO PATENT RIGHTS is
currently pending.

 

8.2           ONCSD represents and warrants to INO that to its knowledge as of
the date hereof:

 

8.2.1        ONCSD has the full authority to execute and deliver this AGREEMENT.

 

8.2.2        No material claim by any third party contesting the validity,
enforceability, licensability, use or ownership of any of such ONCSD PATENT
RIGHTS has been made, is currently outstanding or is threatened against ONCSD.

 

8.2.3        No loss or expiration of any part of the ONCSD PATENT RIGHTS is
currently pending.

 

8.3           EXCEPT AS SET FORTH IN SECTION 8.1, ALL TECHNOLOGY LICENSED UNDER
THE INO PATENT RIGHTS IN THIS AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS AND INO
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT
THERETO.  BY WAY OF EXAMPLE, BUT NOT OF LIMITATION, INO MAKES NO REPRESENTATIONS
OR WARRANTIES (i) OF COMMERCIAL UTILITY; (ii) OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE; OR (iii) THAT THE USE OF THE LICENSED TECHNOLOGY UNDER
THIS AGREEMENT WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADE SECRET OR
TRADEMARK OR OTHER PROPRIETARY RIGHTS OF OTHERS.  INO SHALL NOT BE LIABLE TO
ONCSD, ONCSD’S SUCCESSORS OR ASSIGNS OR ANY THIRD PARTY WITH RESPECT TO: ANY
CLAIM ARISING FROM USE OF THE LICENSED TECHNOLOGY AND UNDER THIS AGREEMENT OR
FROM THE MANUFACTURE, USE OR SALE OF THE LICENSED TECHNOLOGY; OR ANY CLAIM FOR
LOSS OF PROFITS, LOSS OR INTERRUPTION OF BUSINESS, OR FOR INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND.

 

8.4           EXCEPT AS SET FORTH IN SECTION 8.2, ALL TECHNOLOGY LICENSED UNDER
THE ONCSD PATENT RIGHTS IN THIS AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS AND
ONCSD MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT
THERETO.  BY WAY OF EXAMPLE, BUT NOT OF LIMITATION, ONCSD MAKES NO
REPRESENTATIONS OR WARRANTIES (i) OF COMMERCIAL UTILITY; (ii) OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE; OR (iii) THAT THE USE OF THE LICENSED
TECHNOLOGY UNDER THIS AGREEMENT WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADE
SECRET OR

 

--------------------------------------------------------------------------------


 

TRADEMARK OR OTHER PROPRIETARY RIGHTS OF OTHERS.  ONCSD SHALL NOT BE LIABLE TO
INO, INO’S SUCCESSORS OR ASSIGNS OR ANY THIRD PARTY WITH RESPECT TO: ANY CLAIM
ARISING FROM USE OF THE LICENSED TECHNOLOGY AND UNDER THIS AGREEMENT OR FROM THE
MANUFACTURE, USE OR SALE OF THE LICENSED TECHNOLOGY; OR ANY CLAIM FOR LOSS OF
PROFITS, LOSS OR INTERRUPTION OF BUSINESS, OR FOR INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND.

 

8.5                                Indemnity

 

8.5.1                        ONCSD shall defend, indemnify and hold harmless
INO, its trustees, officers, agents and employees (individually, an “ONCSD
Indemnified Party”, and collectively, the “ONCSD Indemnified Parties”), from and
against any and all liability, loss, damage, action, claim or expense suffered
or incurred by the ONCSD Indemnified Parties (including attorney’s fees and
expenses) (individually, a “Liability”, and collectively, the “Liabilities”)
that results from or arises out of:  (a) the development, use, manufacture,
promotion, sale or other disposition of any technology covered by the INO PATENT
RIGHTS by ONCSD, its assignees, sublicensees, vendors or other third parties;
(b) any breach by ONCSD of this AGREEMENT; and (c) the enforcement by a ONCSD
Indemnified Party of this Section.  Without limiting the foregoing, ONCSD shall
defend, indemnify and hold harmless the ONCSD Indemnified Parties from and
against any Liabilities resulting from:

 

8.5.1.1 any product liability or other claim of any kind related to the use by a
third party of a technology covered by the INO PATENT RIGHTS that was
manufactured, sold or otherwise disposed by ONCSD, its assignees, sublicensees,
or agents, other than such Liabilities arising from or related to the inaccuracy
of any representation or warranty of INO in Section 8.1 of this AGREEMENT; and

 

8.5.1.2 a claim by a third party that the design, composition, manufacture, use,
sale, or other disposition of any technology covered by the INO PATENT RIGHTS
infringes or violates any patent, copyright, trademark or other intellectual
property rights of such third party, except to the extent that any such claim
may relate to the inaccuracy of any representation or warranty in Section 8.1;
and

 

8.5.1.3 clinical trials or studies conducted by or on behalf of ONCSD and/or its
sublicensees relating to the technology covered by the INO PATENT RIGHTS,
including, without limitation, any claim by or on behalf of a human subject of
any such clinical trial or study.

 

--------------------------------------------------------------------------------


 

8.5.2                        INO shall defend, indemnify and hold harmless
ONCSD, its trustees, officers, agents and employees (individually, an “INO
Indemnified Party”, and collectively, the “INO Indemnified Parties”), from and
against any and all liability, loss, damage, action, claim or expense suffered
or incurred by the INO Indemnified Parties (including attorney’s fees and
expenses) (individually, a “Liability”, and collectively, the “Liabilities”)
that results from or arises out of:  (a) the development, use, manufacture,
promotion, sale or other disposition of any technology covered by the ONCSD
PATENT RIGHTS by INO, its assignees, sublicensees, vendors or other third
parties; (b) any breach by INO of this AGREEMENT; and (c) the enforcement by a
INO Indemnified Party of this Section.  Without limiting the foregoing, INO
shall defend, indemnify and hold harmless the INO Indemnified Parties from and
against any Liabilities resulting from:

 

8.5.2.1 any product liability or other claim of any kind related to the use by a
third party of a technology covered by the ONCSD PATENT RIGHTS that was
manufactured, sold or otherwise disposed by INO, its assignees, sublicensees, or
agents, other than such Liabilities arising from or related to the inaccuracy of
any representation or warranty of ONCSD in Section 8.2 of this AGREEMENT; and

 

8.5.2.2 a claim by a third party that the design, composition, manufacture, use,
sale, or other disposition of any technology covered by the ONCSD PATENT RIGHTS
infringes or violates any patent, copyright, trademark or other intellectual
property rights of such third party, except to the extent that any such claim
may relate to the inaccuracy of any representation or warranty in Section 8.2;
and

 

8.5.2.3 clinical trials or studies conducted by or on behalf of INO and/or its
sublicensees relating to the technology covered by the ONCSD PATENT RIGHTS,
including, without limitation, any claim by or on behalf of a human subject of
any such clinical trial or study.

 

8.6 ONCSD is not permitted to settle or compromise any claim or action giving
rise to Liabilities in a manner that imposes any restrictions or obligations on
INO or grants any rights to the INO PATENT RIGHTS without INO’s prior written
consent.  If ONCSD fails or declines to assume the defense of any such claim or
action within thirty (30) days after notice thereof, INO may assume the defense
of such claim or action for the account and at the risk of ONCSD, and any
Liabilities related thereto shall be conclusively deemed a liability of ONCSD. 
The indemnification rights of the parties or any other Indemnified Party
contained herein are in addition to all other rights which the parties or such
Indemnified Party may have at law or in equity or otherwise.

 

Similarly, INO is not permitted to settle or compromise any claim or action
giving rise to Liabilities in a manner that imposes any restrictions or
obligations on ONCSD or grants any rights to the ONCSD PATENT RIGHTS without
ONCSD’s prior written consent.  If INO fails or declines to assume the defense
of any such claim or action within thirty (30) days after notice thereof, ONCSD
may assume the defense of such claim or action for the account and at the risk
of INO, and any Liabilities related thereto shall be conclusively deemed a
liability of INO.  The indemnification rights of the parties or any other
Indemnified Party contained herein are in addition to all other rights which the
parties or such Indemnified Party may have at law or in equity or otherwise.

 

--------------------------------------------------------------------------------


 

9.                                       USE OF INO’S NAME

 

9.1 ONCSD and its employees and agents shall not use, and ONCSD shall not permit
its sublicensees to use, INO’s name or any adaptation thereof, or any INO seal,
logotype, trademark, or service mark, or the name, mark, or logotype of any INO
representative or organization in any way without the prior written consent of
INO.

 

9.2 INO and its employees and agents shall not use, and INO shall not permit its
sublicensees to use, ONCSD’s name or any adaptation thereof, or any ONCSD seal,
logotype, trademark, or service mark, or the name, mark, or logotype of any
ONCSD representative or organization in any way without the prior written
consent of ONCSD.

 

10.                                 ADDITIONAL PROVISIONS

 

10.1                          Nothing in this AGREEMENT shall be deemed to
establish a relationship of principal and agent between INO and ONCSD, or
between or among any of either party’s agents or employees for any purpose
whatsoever, nor shall this AGREEMENT be construed as creating any other form of
legal association or arrangement which would impose liability upon one party for
the act or failure to act on behalf of the other party.

 

10.2                          Either party is not permitted to assign this
AGREEMENT or any part of it to any person or entity other than its AFFILIATE,
either directly or by operation of law, without the prior written consent of the
other party, in its sole discretion.  Any prohibited assignment of this
AGREEMENT or the rights hereunder shall be null and void.  No assignment
relieves a party of its responsibility for the performance of any accrued
obligations, which it has prior to such assignment.

 

10.3                          A waiver by either party of a breach of any
provision of this AGREEMENT will not constitute a waiver of any subsequent
breach of that provision or a waiver of any breach of any other provision of
this AGREEMENT.

 

10.4                          Notices, payments, statements, reports and other
communications under this AGREEMENT shall be in writing and shall be deemed to
have been received as of the day after the date sent if sent by public courier
(e.g., Federal Express) or by Express Mail, receipt requested, and addressed as
follows:

 

If for INO:                              Inovio Pharmaceuticals, Inc.

1787 Sentry Parkway West

Building 18, Suite 400

Blue Bell, PA 19422

 

Attention: J. Joseph Kim

 

--------------------------------------------------------------------------------


 

If for ONCSD:

 

OncoSec Medical Inc.
8th Floor - 200 South Virginia Street
Reno NV 89501
Attention:  Punit Dhillon
Fax No.: 858-777-5481

 

with a copy to:
Morrison Foerster

12531 High Bluff Drive, Suite 100

San Diego, CA 92130-2040

Attention: Steve Rowles

Fax No.: 858-720-5125

 

Either party may change its official address upon written notice to the other
party and allow for ten (10) business days for the change to be effective.

 

10.5                          This AGREEMENT shall be construed and governed in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to conflict of law provisions.  In the event that a party to this
AGREEMENT perceives the existence of a dispute with the other party concerning
any right or duty provided for herein, the parties will, as soon as practicable,
confer in an attempt to resolve the dispute.  If the parties are unable to
resolve such dispute amicably, then the parties hereby submit to the exclusive
jurisdiction of and venue in the courts located in the Eastern District of the
Commonwealth of Pennsylvania with respect to any and all disputes concerning the
subject of this AGREEMENT.

 

10.6                          INO and ONCSD shall not discriminate against any
employee or applicant for employment because of race, color, sex, sexual or
affectional preference, age, religion, national or ethnic origin, handicap, or
because he or she is a disabled veteran or a veteran of the Vietnam Era.

 

10.7                          Each party agrees that it shall comply with all
prevailing laws, rules and regulations that apply to its activities or
obligations under this AGREEMENT.

 

10.8                          If any provision of this AGREEMENT shall be held
to be illegal, invalid or unenforceable, then such illegality, invalidity or
unenforceability shall attach only to such provision, and shall not in any
manner affect or render illegal, invalid or unenforceable any other provision of
this AGREEMENT, and this AGREEMENT shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.

 

10.9                          This AGREEMENT, including the attachments
expressly referred to herein and attached, embody the entire agreement and
understanding among the parties hereto and thereto and supersede all prior
agreements and understandings relating to the subject matter.  This AGREEMENT
may not be changed, modified, extended or terminated except by written amendment
executed by an authorized representative of each party.

 

--------------------------------------------------------------------------------


 

10.10                     All agreements, covenants, indemnities, obligations,
rights, licenses, options, representations, and warranties set forth in this
AGREEMENT or accrued prior to Termination or Expiration of this AGREEMENT will
survive the execution, delivery, Termination, or Expiration of this AGREEMENT
and remain in full effect, unless expressly provided otherwise herein.

 

[SIGNATURES BY PARTIES ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
AGREEMENT to be executed by their duly-authorized representatives.

 

 

INOVIO PHARMACEUTICALS, INC.

 

ONCOSEC MEDICAL INCORPORATED

 

 

 

 

 

 

By:  J. Joseph Kim

 

By: Punit Dhillon

 

 

 

 

Name:

/s/J. Joseph Kim

 

Name:

/s/Punit Dhillon

 

 

 

 

 

Title:

President and CEO

 

Title:

President and CEO

 

 

 

 

 

Date:

March 24, 2011

 

Date:

March 24, 2011

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

Inovio Ref #

 

Cntry

 

Type

 

Status

 

Serial No.

 

Filing Date

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

CIP

 

GRANTED

 

08/46756

 

6-Jun-95

 

5702359

 

30-Dec-97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

CON

 

GRANTED

 

09/427151

 

25-Oct-99

 

6451002

 

17-Sep-02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

CON

 

GRANTED

 

10/053861

 

17-Jan-02

 

6567694

 

20-May-03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

DIV

 

GRANTED

 

09/551327

 

18-Apr-00

 

6418341

 

9-Jul-02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

REX

 

GRANTED

 

90/005590

 

15-Dec-99

 

5702359C1

 

28-Mar-06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

PCT

 

GRANTED

 

08/930168

 

10-Apr-95

 

5810762

 

22-Sep-98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

 

 

GRANTED

 

08/042039

 

1-Apr-93

 

5439440

 

8-Aug-95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

CIP

 

GRANTED

 

08/537265

 

29-Sep-95

 

5993434

 

30-Nov-99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

CON

 

GRANTED

 

10/177560

 

21-Jun-02

 

6569149

 

27-May-03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

US

 

CON

 

GRANTED

 

10/213514

 

6-Aug-02

 

6763264

 

13-Jul-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

MX

 

PCT

 

GRANTED

 

PA/A/1997/006929

 

10-Apr-95

 

218786

 

21-Jan-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

MX

 

PCT

 

GRANTED

 

PA/A/1997/008316

 

22-May-96

 

248023

 

13-Aug-07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

KR

 

PCT

 

GRANTED

 

706014/97

 

10-Apr-95

 

247255

 

10-Dec-99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

KR

 

PCT

 

GRANTED

 

708424/97

 

22-May-96

 

260238

 

4-Apr-00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

JP

 

PCT

 

GRANTED

 

530968/96

 

10-Apr-95

 

3338880

 

16-Aug-02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

GB

 

EDV

 

GRANTED

 

02008920.7

 

10-Apr-95

 

1240917

 

23-Jun-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

GB

 

EPC

 

GRANTED

 

96916550.5

 

22-May-96

 

0874663

 

29-Sep-99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

FR

 

EDV

 

GRANTED

 

02008920.7

 

10-Apr-95

 

1240917

 

23-Jun-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

FR

 

EPC

 

GRANTED

 

96916550.5

 

22-May-96

 

0874663

 

29-Sep-99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

EP

 

DIV

 

GRANTED

 

02008920.7

 

10-Apr-95

 

1240917

 

23-Jun-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

EP

 

PCT

 

GRANTED

 

96916550.5

 

22-May-96

 

0874663

 

29-Sep-99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

DE

 

EDV

 

GRANTED

 

02008920.7

 

10-Apr-95

 

1240917

 

23-Jun-04

 

--------------------------------------------------------------------------------


 

GTI-1160

 

DE

 

EPC

 

GRANTED

 

96916550.5

 

22-May-96

 

69604509.5

 

29-Sep-99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

CN

 

PCT

 

GRANTED

 

96194608.3

 

22-May-96

 

ZL96194608.3

 

26-May-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

CA

 

PCT

 

GRANTED

 

2216131

 

10-Apr-95

 

2216131

 

5-Feb-02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1160

 

CA

 

PCT

 

GRANTED

 

2218255

 

22-May-96

 

2218255

 

20-Nov-01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

ZA

 

 

 

GRANTED

 

98/7596

 

21-Aug-98

 

98/7596

 

31-Aug-99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

CIP

 

GRANTED

 

09/177678

 

22-Oct-98

 

6241701

 

5-Jun-01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

CON

 

GRANTED

 

09/861016

 

18-May-01

 

6516223

 

4-Feb-03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

DIV

 

GRANTED

 

09/189062

 

9-Nov-98

 

6233482

 

15-May-01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

DIV

 

GRANTED

 

09/189360

 

9-Nov-98

 

6181964

 

30-Jan-01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

DIV

 

GRANTED

 

09/189070

 

9-Nov-98

 

6068650

 

30-May-00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

 

 

GRANTED

 

08/905240

 

1-Aug-97

 

6055453

 

25-Apr-00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

CON

 

GRANTED

 

09/900601

 

5-Jul-01

 

7412284

 

12-Aug-08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

DIV

 

GRANTED

 

09/227417

 

8-Jan-99

 

6216034

 

10-Apr-01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

US

 

DIV

 

GRANTED

 

09/227416

 

8-Jan-99

 

6014584

 

11-Jan-00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

KR

 

PCT

 

GRANTED

 

10-1999-7002781

 

31-Jul-98

 

756252

 

31-Aug-07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

JP

 

DIV

 

GRANTED

 

2002-57679

 

31-Jul-98

 

4180285

 

5-Sep-08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

HK

 

PCT

 

GRANTED

 

00106147.9

 

31-Jul-98

 

1027049

 

28-Apr-06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

CN

 

PCT

 

GRANTED

 

98801461.0

 

31-Jul-98

 

98801461.0

 

7-Sep-05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

CN-2

 

PCT

 

GRANTED

 

200510084733.9

 

31-Jul-98

 

1768873

 

28-Jan-11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

CA

 

PCT

 

GRANTED

 

2268026

 

31-Jul-98

 

2268026

 

29-Jul-03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

AU

 

PCT

 

GRANTED

 

86823/98

 

31-Jul-98

 

734343

 

27-Sep-01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

AU

 

PCT

 

GRANTED

 

17074/00

 

21-Oct-99

 

767814

 

11-Mar-04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

AR

 

 

 

GRANTED

 

P990105331

 

21-Oct-99

 

AR020932B1

 

30-May-06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

EP

 

PCT

 

GRANTED

 

98938256.9

 

31-Jul-98

 

999867

 

08-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

DE

 

PCT

 

GRANTED

 

98938256.9

 

31-Jul-98

 

999867

 

08-Sep-2010

 

--------------------------------------------------------------------------------


 

GTI-1200

 

FR

 

PCT

 

GRANTED

 

98938256.9

 

31-Jul-98

 

999867

 

08-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

GB

 

PCT

 

GRANTED

 

98938256.9

 

31-Jul-98

 

999867

 

08-Sep-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1200

 

CN

 

DIV

 

GRANTED

 

200510084733.9

 

31-Jul-98

 

1768873

 

28-Jan-2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1360

 

US

 

CIP

 

GRANTED

 

10/339708

 

8-Jan-03

 

7171264

 

30-Jan-07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1360

 

US

 

 

 

GRANTED

 

09/567404

 

8-May-00

 

6520950

 

18-Feb-03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1250

 

US

 

 

 

GRANTED

 

 

 

 

 

6120493

 

19-Sep-2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1250

 

US

 

CON

 

GRANTED

 

 

 

 

 

6208893

 

27-Mar-2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1110

 

US

 

CON

 

GRANTED

 

 

 

 

 

7181271

 

20-Feb-2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1230

 

US

 

CON

 

GRANTED

 

 

 

 

 

6865416

 

08-Mar-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1230

 

US

 

 

 

GRANTED

 

 

 

 

 

6347247

 

12-Feb-2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1230

 

EP

 

 

 

PENDING

 

99922830.7

 

07-May-1999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1250

 

US

 

 

 

GRANTED

 

 

 

 

 

6009347

 

28-Dec-1999

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

Inovio Ref #

 

Cntry

 

Type

 

Status

 

Serial No.

 

Filing Date

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTI-1130

 

AU

 

PCT

 

Granted

 

49883/99

 

13-Jul-1999

 

770092

 

27-May-2004

GTI-1130

 

CA

 

PCT

 

Published

 

2337652

 

13-Jul-1999

 

 

 

 

GTI-1130

 

EP

 

PCT

 

Published

 

99933937.7

 

13-Jul-1999

 

 

 

 

GTI-1130

 

US

 

ORD

 

Granted

 

09/352809

 

13-Jul-1999

 

6697669

 

24-Feb-2004

GTI-1130

 

US

 

CIP

 

Granted

 

10/165657

 

07-Jun-2002

 

6678556

 

13-Jan-2004

GTI-1130

 

US

 

CON

 

Granted

 

10/756946

 

13-Jan-2004

 

7570992

 

04-Aug-2009

GTI-1130

 

US

 

CIP

 

Granted

 

09/625825

 

26-Jul-2000

 

6654636

 

25-Nov-2003

GTI-1130

 

US

 

CIP

 

Granted

 

10/233007

 

30-Aug-2002

 

6972013

 

06-Dec-2005

GTI-1130

 

US

 

CON

 

Published

 

11/291459

 

30-Nov-2005

 

 

 

 

GTI-1370

 

AU

 

PCT

 

Granted

 

41771/00

 

23-Mar-2000

 

778736

 

14-Apr-2005

GTI-1370

 

EP

 

PCT

 

Published

 

00921451.1

 

23-Mar-2000

 

 

 

 

GTI-1370

 

TW

 

ORD

 

Granted

 

89105497

 

11-Apr-2000

 

NI-153798

 

06-Aug-2002

GTI-1370

 

US

 

DIV

 

Granted

 

10/215963

 

08-Aug-2002

 

7054685

 

30-May-2006

GTI-1370

 

US

 

ORD

 

Granted

 

09/535683

 

23-Mar-2000

 

6678558

 

13-Jan-2004

GTI-1530

 

AT

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

GTI-1530

 

AU

 

PCT

 

Granted

 

14354/95

 

13-Dec-1994

 

691237

 

27-Aug-1998

GTI-1530

 

AU

 

PCT

 

Granted

 

68821/98

 

02-Apr-1998

 

741399

 

14-Mar-2002

GTI-1530

 

AU

 

PCT

 

Granted

 

21969/00

 

17-Dec-1999

 

763535

 

06-Nov-2003

GTI-1530

 

CA

 

PCT

 

Granted

 

2185024

 

13-Dec-1994

 

2185024

 

08-May-2001

GTI-1530

 

CA

 

PCT

 

Published

 

2311474

 

02-Apr-1998

 

 

 

 

GTI-1530

 

CH

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

GTI-1530

 

DE

 

EPC

 

Granted

 

95905926.2

 

13-Dec-1994

 

P69426210.2

 

25-Oct-2000

GTI-1530

 

DE

 

EPC

 

Granted

 

98914475.3

 

02-Apr-1998

 

69806794.0

 

24-Jul-2002

GTI-1530

 

DE

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

GTI-1530

 

EP

 

PCT

 

Granted

 

95905926.2

 

13-Dec-1994

 

0751802

 

25-Oct-2000

GTI-1530

 

EP

 

PCT

 

Granted

 

98914475.3

 

02-Apr-1998

 

1028777

 

24-Jul-2002

GTI-1530

 

EP

 

PCT

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

 

--------------------------------------------------------------------------------


 

GTI-1530

 

ES

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

GTI-1530

 

FR

 

EPC

 

Granted

 

95905926.2

 

13-Dec-1994

 

0751802

 

25-Oct-2000

GTI-1530

 

FR

 

EPC

 

Granted

 

98914475.3

 

02-Apr-1998

 

1028777

 

24-Jul-2002

GTI-1530

 

FR

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

GTI-1530

 

GB

 

EPC

 

Granted

 

95905926.2

 

13-Dec-1994

 

0751802

 

25-Oct-2000

GTI-1530

 

GB

 

EPC

 

Granted

 

98914475.3

 

02-Apr-1998

 

1028777

 

24-Jul-2002

GTI-1530

 

GB

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

GTI-1530

 

IT

 

EPC

 

Granted

 

95905926.2

 

13-Dec-1994

 

0751802

 

25-Oct-2000

GTI-1530

 

IT

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

GTI-1530

 

JP

 

PCT

 

Granted

 

525651/95

 

13-Dec-1994

 

3554935

 

21-May-2004

GTI-1530

 

NL

 

EPC

 

Granted

 

99966432.9

 

17-Dec-1999

 

1140283

 

08-Mar-2006

GTI-1530

 

TW

 

ORD

 

Granted

 

87106879

 

05-May-1998

 

NI-108036

 

01-Sep-1999

GTI-1530

 

US

 

CIP

 

Granted

 

08/219970

 

30-Mar-1994

 

5462520

 

31-Oct-1995

GTI-1530

 

US

 

ORD

 

Granted

 

07/931061

 

17-Aug-1992

 

5318514

 

07-Jun-1994

GTI-1530

 

US

 

CIP

 

Granted

 

08/310647

 

22-Sep-1994

 

5464386

 

07-Nov-1995

GTI-1530

 

US

 

CIP

 

Granted

 

08/552200

 

02-Nov-1995

 

5688233

 

18-Nov-1997

GTI-1530

 

US

 

CIP

 

Granted

 

08/964436

 

04-Nov-1997

 

6009345

 

28-Dec-1999

GTI-1530

 

US

 

CIP

 

Granted

 

09/213782

 

17-Dec-1998

 

5968006

 

19-Oct-1999

GTI-1540

 

DE

 

EPC

 

Granted

 

95925349.3

 

27-Jun-1995

 

69502733.6

 

27-May-1998

GTI-1540

 

EP

 

PCT

 

Granted

 

95925349.3

 

27-Jun-1995

 

0788392

 

27-May-1998

GTI-1540

 

GB

 

EPC

 

Granted

 

95925349.3

 

27-Jun-1995

 

0788392

 

27-May-1998

GTI-1540

 

US

 

CIP

 

Granted

 

08/328895

 

25-Oct-1994

 

6132419

 

17-Oct-2000

GTI-1540

 

US

 

CIP

 

Granted

 

08/304584

 

12-Sep-1994

 

5501662

 

26-Mar-1996

GTI-2010

 

AU

 

PCT

 

Pending

 

PCT/US2009/000273

 

28-Jun-2010

 

 

 

 

GTI-2010

 

CA

 

PCT

 

Pending

 

2710408

 

21-Jun-2010

 

 

 

 

GTI-2010

 

CN

 

PCT

 

Pending

 

PCT/US2009/000273

 

23-Jul-2010

 

 

 

 

GTI-2010

 

EP

 

PCT

 

Pending

 

09702445.9

 

16-Jan-2009

 

 

 

 

GTI-2010

 

IN

 

PCT

 

Pending

 

4726/DELNP/2010

 

30-Jun-2010

 

 

 

 

GTI-2010

 

JP

 

PCT

 

Pending

 

PCT/US2009/000273

 

15-Jul-2010

 

 

 

 

GTI-2010

 

KR

 

PCT

 

Pending

 

10-2010-7018104

 

16-Aug-2010

 

 

 

 

GTI-2010

 

US

 

ORD

 

Pending

 

12836163

 

14-Jul-2010

 

 

 

 

 

--------------------------------------------------------------------------------


 

GTI-2010

 

WO

 

ORD

 

Published

 

PCT/US2009/000273

 

16-Jan-2009

 

 

 

 

GTI-5000

 

AT

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

GTI-5000

 

AU

 

PCT

 

Granted

 

69906/98

 

03-Apr-1998

 

733628

 

30-Aug-2001

GTI-5000

 

BE

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

GTI-5000

 

CA

 

PCT

 

Granted

 

2285056

 

03-Apr-1998

 

2285056

 

14-Dec-2004

GTI-5000

 

CH

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

GTI-5000

 

CN

 

PCT

 

Granted

 

98803980.X

 

03-Apr-1998

 

ZL98803980.X

 

24-Apr-2006

GTI-5000

 

DE

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

DE69835761.2-08

 

30-Aug-2006

GTI-5000

 

DK

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

GTI-5000

 

EA

 

PCT

 

Granted

 

199900882

 

03-Apr-1998

 

002087

 

24-Dec-2001

GTI-5000

 

EP

 

PCT

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

GTI-5000

 

ES

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

GTI-5000

 

FR

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

GTI-5000

 

GB

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

GTI-5000

 

IE

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

GTI-5000

 

IT

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

GTI-5000

 

KR

 

PCT

 

Granted

 

1999-7009009

 

03-Apr-1998

 

427786

 

07-Apr-2004

GTI-5000

 

KZ

 

EUC

 

Granted

 

199900882

 

03-Apr-1998

 

2087

 

24-Dec-2001

GTI-5000

 

LU

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

GTI-5000

 

MX

 

PCT

 

Granted

 

999026

 

03-Apr-1998

 

253159

 

09-Jan-2008

GTI-5000

 

NL

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

GTI-5000

 

NO

 

PCT

 

Granted

 

19994820

 

03-Apr-1998

 

327806

 

28-Sep-2009

GTI-5000

 

NZ

 

PCT

 

Granted

 

337853

 

03-Apr-1998

 

337853

 

08-Jul-2002

GTI-5000

 

RU

 

EUC

 

Granted

 

199900882

 

03-Apr-1998

 

2087

 

24-Dec-2001

GTI-5000

 

SE

 

EPC

 

Granted

 

98909691.2

 

03-Apr-1998

 

1023107

 

30-Aug-2006

GTI-5000

 

US

 

CIP

 

Granted

 

09/565140

 

05-May-2000

 

6261281

 

17-Jul-2001

GTI-5000

 

US

 

ORD

 

Granted

 

09/055084

 

03-Apr-1998

 

6110161

 

29-Aug-2000

GTI-5000

 

US

 

CON

 

Granted

 

10/141561

 

07-May-2002

 

6610044

 

26-Aug-2003

GTI-5000

 

US

 

CON

 

Granted

 

10/620271

 

14-Jul-2003

 

6958060

 

25-Oct-2005

GTI-5000

 

US

 

ORD

 

Allowed

 

12/070233

 

15-Feb-2008

 

 

 

 

GTI-5001

 

AU

 

DIV

 

Pending

 

2009202678

 

01-Jul-2009

 

 

 

 

 

--------------------------------------------------------------------------------


 

GTI-5001

 

CA

 

PCT

 

Published

 

2491000

 

04-Jul-2003

 

 

 

 

GTI-5001

 

CN

 

PCT

 

Granted

 

03820724.9

 

04-Jul-2003

 

03820724.9

 

28-Apr-2010

GTI-5001

 

EA

 

PCT

 

Granted

 

200401558

 

04-Jul-2003

 

009203

 

28-Dec-2007

GTI-5001

 

EP

 

PCT

 

Published

 

03762794.0

 

04-Jul-2003

 

 

 

 

GTI-5001

 

HK

 

PCT

 

Published

 

05108751.7

 

04-Jul-2003

 

 

 

 

GTI-5001

 

IN

 

PCT

 

Pending

 

4137/DELNP/2004

 

04-Jul-2003

 

 

 

 

GTI-5001

 

JP

 

PCT

 

Granted

 

2004-518966

 

04-Jul-2003

 

4461012

 

19-Feb-2010

GTI-5001

 

JP

 

DIV

 

Published

 

2009-279074

 

09-Dec-2009

 

 

 

 

GTI-5001

 

MX

 

PCT

 

Granted

 

PA/A/2005/000155

 

04-Jul-2003

 

277428

 

21-Jul-2010

GTI-5001

 

NZ

 

DIV

 

Granted

 

562306

 

04-Jul-2003

 

562306

 

08-Oct-2009

GTI-5001

 

NZ

 

DIV

 

Granted

 

566578

 

04-Jul-2003

 

566578

 

12-Nov-2009

GTI-5001

 

RU

 

EUC

 

Granted

 

200401558

 

04-Jul-2003

 

9203

 

28-Dec-2007

GTI-5001

 

US

 

ORD

 

Granted

 

10/612304

 

03-Jul-2003

 

7328064

 

05-Feb-2008

GTI-5001

 

US

 

CON

 

Published

 

11/985825

 

16-Nov-2007

 

 

 

 

GTI-5001

 

ZA

 

PCT

 

Granted

 

2005/0058

 

04-Jul-2003

 

2005/0058

 

29-Mar-2006

GTI-7001

 

AU

 

PCT

 

Pending

 

2007215263

 

09-Feb-2007

 

 

 

 

GTI-7001

 

CA

 

PCT

 

Published

 

2635437

 

09-Feb-2007

 

 

 

 

GTI-7001

 

CA

 

ORD

 

Pending

 

2686855

 

16-May-2008

 

 

 

 

GTI-7001

 

CN

 

PCT

 

Pending

 

200780002313.9

 

09-Feb-2007

 

 

 

 

GTI-7001

 

EP

 

PCT

 

Published

 

07750450.4

 

09-Feb-2007

 

 

 

 

GTI-7001

 

EP

 

ORD

 

Published

 

08767759.7

 

20-Nov-2009

 

 

 

 

GTI-7001

 

IN

 

PCT

 

Pending

 

6100/DELNP/2008

 

11-Jul-2008

 

 

 

 

GTI-7001

 

JP

 

PCT

 

Published

 

2008-554405

 

09-Feb-2007

 

 

 

 

GTI-7001

 

KR

 

PCT

 

Published

 

7019463/2008

 

09-Feb-2007

 

 

 

 

GTI-7001

 

MX

 

PCT

 

Pending

 

MX/A/2008/008981

 

09-Feb-2007

 

 

 

 

GTI-7001

 

NO

 

PCT

 

Pending

 

20083811

 

09-Feb-2007

 

 

 

 

GTI-7001

 

US

 

ORD

 

Published

 

11/704591

 

09-Feb-2007

 

 

 

 

GTI-7001

 

US

 

CIP

 

Published

 

11/894653

 

20-Aug-2007

 

 

 

 

GTI-7001

 

WO

 

ORD

 

Published

 

PCT/US2008/006311

 

16-May-2008

 

 

 

 

GTI-1220

 

US

 

 

 

GRANTED

 

 

 

 

 

6027488

 

22-Feb-00

GTI-1220

 

US

 

DIV

 

GRANTED

 

 

 

 

 

6746441

 

08-Jun-04

GTI-1590

 

US

 

ORD

 

GRANTED

 

 

 

 

 

6192270

 

20-Feb-01

GTI-1560

 

US

 

ORD

 

GRANTED

 

 

 

 

 

6150148

 

21-Nov-00

 

--------------------------------------------------------------------------------


 

Inovio Ref #

 

Cntry

 

Type

 

Status

 

Publication

 

Filing Date

 

Patent No.

 

Issue Date

 

 

US

 

ORD

 

GRANTED

 

 

 

 

 

6528315

 

4-Mar-03

 

 

PCT

 

 

 

 

 

WO 99/01157

 

 

 

 

 

 

 

 

EP

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

AT

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

DE

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

FR

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

NO

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

GB

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

CH

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

GB

 

 

 

GRANTED

 

WO 99/01157

 

 

 

0991425

 

30-Sep-05

 

 

JP

 

 

 

 

 

WO 99/01157

 

 

 

 

 

 

 

 

MX

 

 

 

 

 

WO 99/01157

 

 

 

 

 

 

 

 

US

 

 

 

GRANTED

 

 

 

 

 

6939862

 

6-Sep-05

 

 

PCT

 

 

 

 

 

WO 99/001158

 

 

 

 

 

 

 

 

EP

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

 

GB

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

 

BE

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

 

FR

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

 

DE

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

 

IT

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

 

CH

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

 

NO

 

 

 

GRANTED

 

WO 99/001158

 

 

 

0991426

 

 

 

--------------------------------------------------------------------------------